                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Cesar Garcia-Delgado,                         )            Civil Action No. 9: 19-cv-723-RMG
                                              )
                       Petitioner,            )
                                              )
       v.                                     )                          ORDER
                                              )
Bureau of Prisons,                            )
                                              )
                Respondent.                   )
~~~~~~~~~~~~~~)
  Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 23) recommending the Court dismiss Petitioner's Petition. For the reasons set forth

below, the Court adopts the R & R, and the Petition is dismissed without prejudice.

I.     Background

       Petitioner brought this action for a Petition for a Writ of Mandamus under 28 U.S.C. §

1361. (Dkt. No. 1.) On March 15, 2019, the Magistrate Judge issued a Proper Form Order,

instructing Petitioner to bring his Petition into proper form within twenty-one (21) days, and

advising him that failure to do so may subject his Petition to dismissal for failure to prosecute and

failure to comply with a Court order. (Dkt. No. 6.) Plaintiff failed to comply with the Order. On

April 12, 2019, the Magistrate Judge issued a R & R recommending the case be dismissed without

prejudice but permitted Petitioner to bring his case into proper form within the time for Objections.

(Dkt. No. 9.) The time for filing Objections, including three days for service by mail, expired on

April 29, 2019, and the Petitioner has not filed Objections or otherwise contacted the Court.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R to which Plaintiff

specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections,

"a district court need not conduct a de novo review, but instead must only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation." Diamond v.

Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted).

"Moreover, in the absence of specific objections to the R & R, the Court need not give any

explanation for adopting the recommendation." Wilson v. S.C. Dept of Corr., No. 9:14-CV-4365-

RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198,

200 (4th Cir.1983). Plaintiff did not file objections, and the R & R is reviewed for clear error.

III.   Discussion

       Plaintiff has not responded to the Proper Form Order or otherwise contacted the Court since

filing his Petition. Plaintiffs failure to respond to the Order, which warned him that the case may

be dismissed if he did not bring his Petition into proper form, subjects the Petition to dismissal

under Rule 41. See Fed. R. Civ. P. 41(b) (district courts may dismiss an action if a plaintiff fails

to prosecute or to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989) (dismissal appropriate when accompanied by a warning).

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 9) and the Petition is DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.
                                                          t:~o
                                                      Richard  ~gel
                                                      United States District Court Judge
May G, 2019
Charleston, South Carolina

                                                      2
